

117 HR 2475 IH: HOV Lanes for Heroes Act
U.S. House of Representatives
2021-04-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2475IN THE HOUSE OF REPRESENTATIVESApril 13, 2021Ms. Malliotakis introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo allow certain veterans to use high occupancy vehicle lanes, including toll lanes.1.Short titleThis Act may be cited as the HOV Lanes for Heroes Act. 2.HOV facilities(a)In generalSection 166(b) of title 23, United States Code, is amended by inserting at the end the following:(6)Disabled veterans(A)In generalThe public authority may allow a disabled veteran to use the HOV facility if such veteran has a license plate that clearly identifies the vehicle, a registered transponder, or other method of identification the public authority considers necessary for qualification.(B)Definition of disabled veteranFor purposes of this paragraph, the term disabled veteran means a veteran (as such term is defined in section 101 of title 38) who the Secretary of Veterans Affairs has determined has a service-connected (as such term is defined in such section) disability rated at or above a percentage determined to be qualifying by the public authority.(C)Occupancy exceptionNotwithstanding the occupancy requirement of subsection (a)(2), 1 occupant described in subparagraph (B) of this paragraph may be permitted to use a HOV facility.(D)No charge for tollsUnder this paragraph, a public authority may charge no toll..(b)Conforming amendmentsSection 166 of such title is further amended—(1)in subsection (b)(1) by striking through (5) and inserting through (6); and(2)in subsection (d)(1) by striking paragraph (4) or (5) and inserting paragraph (4), (5), or (6). 